       Case 2:20-cv-00376-MJH-MPK Document 4 Filed 04/20/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

TODD ANTHONY ROBISNON also known              )
as Todd Anthony Glover,                       )
                                              )      Civil Action No. 20-376
                Petitioner,                   )      Magistrate Judge Maureen P. Kelly
                                              )
                       v.                     )
                                              )
ORLANDO HARPER,                               )
                                              )
                Respondent.                   )

                                   ORDER OF COURT

       Todd Anthony Robinson (“Petitioner”) had submitted for filing a Petition for a Writ of

Habeas Corpus under 28 U.S.C. § 2241, as amended by the Antiterrorism and Effective Death

Penalty Act of 1996 ("AEDPA"). which was deficient in that it lacked the Court’s completed

form Motion to Proceed In Forma Pauperis, an inmate account statement, and the account

authorization form. ECF No. 1. Accordingly, on March 18, 2020, the Court issued a deficiency

order closing the case and providing Petitioner leave to reopen the case by curing the

deficiencies or by paying the $5.00 filing fee. ECF No. 2. Petitioner has now cured the

deficiencies.

       AND NOW, this 20th day of April, 2020, the Petitioner having submitted a Motion to

Proceed In Forma Pauperis, ECF No. 3, IT IS HEREBY ORDERED that said Motion is

GRANTED. The Clerk of Court is directed to file the Petition. ECF No. 1.

       IT IS FURTHER ORDERED that Petitioner is advised that any and all

communication with the Court shall be in the form of a pleading or motion that shall be

filed with the Clerk of Court at the following address: United States Courthouse, 700

Grant Street, Room 3110, Pittsburgh, PA 15219. Copies of pleadings and motions shall not
       Case 2:20-cv-00376-MJH-MPK Document 4 Filed 04/20/20 Page 2 of 2




be sent to the judge’s chambers. Letters/correspondence sent to the judge’s chambers will

not be acknowledged or considered by the Court.

                       IT IS FURTHER ORDERED that Petitioner must keep the Court

advised of his current address at all times throughout this litigation.               Specifically,

Petitioner is ordered to notify the Court in writing as to any and all address changes,

including all temporary transfers to another jail or prison or other facility. Petitioner’s

failure to do so may result in dismissal of this action.

       IT IS FURTHER ORDERED that the parties are allowed fourteen (14) days from this

date to appeal this order to the district judge assigned to this case pursuant to Rule 72.C.2 of the

Local Rules of Court. Failure to appeal within fourteen (14) days may constitute waiver of the

right to appeal.


                                              BY THE COURT:


                                              /s/ Maureen P. Kelly
                                              MAUREEN P. KELLY
                                              UNITED STATES MAGISTRATE JUDGE


cc:    TODD ANTHONY ROBINSON
       53930
       Allegheny County Jail
       950 Second Avenue
       Pittsburgh, PA 15219
